Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.11115112 (15/554912). This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13  rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”).
Regarding claim 1, Les discloses a system for transmitting commands and a video stream between a remote-controlled craft drone and a ground station (Fig. 2, drone , element 100; ground station, element 10), characterized in that it comprises a bidirectional link between craft and ground station, at least partly implementing a commercial cellular communication network said bidirectional link being ensured by means of a cellular modem on the craft side (Fig 2, element 110, cell modem; Column 7, lines 1-15, Les discloses the control device which is connected to a cellular network has application for commercial applications. Therefore, the interpretation of cellular network applies to a commercial network) and conveying, on the one hand, a compressed video stream generated ( column 5, lines 25-30, wherein video/sensors of the control device (base station), will access data from the sensor/video device on the drone; column 4, lines 25-30, wherein the video/sensor in the control device, obtains real time streaming video or sensor data from drone. Therefore, it would be obvious that the streamed data is compressed; column 2, lines 50-56, wherein sensor package provides video)  and, on the other hand, information belonging to a group comprising movement control commands and flight data or piloting characteristics of the remote-controlled drone (column 2, lines 50-60, wherein collecting flight data…..commands to control the rotary wing aircraft), the system further comprising means for managing the bidirectional link capable of ensuring that said link is maintained while taking account of the variability of topology and of performance levels of the link induced by the implementation of the cellular communication network (column 2, lines data link (bidirectional) is coupled to a management system. Therefore, examiner interprets that the management system is capable of maintaining since a device that manages also maintains. The management is the means for managing).
Les fails to explicitly disclose in detail conveying, on the one hand, a compressed video stream generated by a camera and a video encoding module
However, in the same field of endeavor, Omer discloses conveying, on the one hand, a compressed video stream generated by a camera and a video encoding module ([0007], discloses capturing a video stream by a camera; [0024-0025], Fig 3, wherein element 300 is attached on the aircraft. Element 300 includes a video system that includes a camera; the camera converts frames to a video encoder).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les to disclose conveying, on the one hand, a compressed video stream generated by a camera and a video encoding module as taught by Omer to show real time video when the craft is in automatic flight mode ([0023], Omer).
Les, Omer fail to explicitly disclose in detail performing an adaptation of the bit rate of the compressed video stream by reserving an incompressible portion of the bandwidth available for the routing of critical information.
However, in the same field of endeavor, Mueck discloses performing an adaptation of the bit rate of the compressed video stream by reserving an incompressible portion of the bandwidth ([0005], discloses implementing an adaptive multi-rate coding scheme that uses a particular coding rate in [0005]; [0008], wherein sufficient bandwidth should be reserved for uncompressed data)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les, Omer to disclose performing an adaptation of the bit rate of the compressed video stream by reserving an incompressible portion of the bandwidth available for the routing of critical information as taught by Mueck to optimize compression systems ([0054]. Mueck).
Regarding claim 2, Les discloses the method as claimed in claim 1, in which the craft and the ground station communicate over the bidirectional link via a packet-based protocol (column 2, lines 35-45, wherein communications may use a packet-based technique).
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”), in further view of Us 20140269401 A1-Gondi et al (hereinafter referred to as “Gondi”).
Regarding claim 3, Les discloses the system of claim 1, 
Les and Omer fail to disclose in which the link management means are capable of performing an adaptation of the bit rate of the compressed video stream by adjusting the encoding parameters of the video stream as a function of a measurement of the bandwidth of the bidirectional link from the craft to the station.
However, in the same field of endeavor, Gondi discloses performing an adaptation of the bit rate of the compressed video stream ([0034], adaptive bitrate streaming) by adjusting the encoding parameters of the video stream as a function of a measurement of the bandwidth of the bidirectional link ([0039], wherein a measurement by the receiving device of its available link bandwidth can allow the receiving device to provide feedback to the sending device such that the sending device can adjust it encoding parameters accordingly to fit the media stream to the link bandwidth measured by the receiving device)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les and Omer to disclose in which the link management means are capable of performing an adaptation of the bit rate of the compressed video stream by adjusting the encoding parameters of the video stream as a function of a measurement of the bandwidth of the bidirectional link from the craft to the station as taught by Gondi to change bit rate, frame rate, and image quality (Gondi, [0039]).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”), in further view of Patent 7158877 B2-Carlsson et al (hereinafter referred to as “Carl”).
Regarding claim 7, Omer in view of Les discloses the system of claim 1, 
Les and Omer fail to disclose in detail in which said link management means are capable of calculating a score of quality of the bidirectional link at least from the station to the craft, and neutralizing flight instructions received in the case where said score is below a threshold.
However, in the same field of endeavor, Carl discloses in which said link management means are capable of calculating a score of quality of the bidirectional link at least from the station to the craft, and neutralizing flight instructions received in the case where said score is below a threshold (column 12, lines 60-67 to column 13, lines 1-25).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les, Omer to disclose in which said link management means are capable of calculating a score of quality of the bidirectional link at least from the station to the craft, and neutralizing flight instructions received in the case where said score is below a threshold as taught by Carl to prevent uncontrollable material damage (abstract, carl).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”), in further view of Patent 8665313 B2-Li et al (Hereinafter referred to as “Li”)
Regarding claim 8, Omer discloses the system of claim 2,
Les and Omer fail to disclose in which said score is established as a function of at least two measurements of characteristics of the link among the latency, the rate of packets received in disorder, the rate of packets not received and the rate of packets and the rate of packets received incomplete.
However, in the same field of endeavor, Li discloses in which said score is established as a function of at least two measurements of characteristics of the link among the latency, the rate of packets received in disorder, the rate of packets not received and the rate of packets and the rate of packets received incomplete (column 10, lines 9-35)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les, Omer to disclose in which said score is established as a function of at least two measurements of characteristics of the link among the latency, the rate of packets received in disorder, the rate of packets not received and the rate of packets and the rate of packets received incomplete as taught by Li to give an overall optimized and enhanced quality of service (column 10, lines 9-35, Li).
Claims 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”), in further view of Us 20160094467 A1-Hong et al (Hereinafter referred to as “Hong”).
Regarding claim 9, Les and Omer discloses the system of claims 1,
Les and Omer fail to disclose in which said bidirectional link management means comprise the implementation of at least one session establishment protocol and of at least one NAT traversal or bypass protocol.
However, in the same field of endeavor, Hong discloses in which said bidirectional link management means comprise the implementation of at least one session establishment protocol and of at least one NAT traversal or bypass protocol ([0045], NAT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les, Omer to disclose in which said bidirectional link management means comprise the implementation of at least one session establishment protocol and of at least one NAT traversal or bypass protocol as taught by Hong to improve services ([0044], Hong).
Regarding claim 10, Hong discloses the system as claimed in claim 9, in which the link management means are capable of including in the messages of the session establishment protocol information relating to the type of point connected, namely craft or ground station ([0073], point in time).
Regarding claim 11, Les discloses the system as claimed in claim 10, in which the link management means are capable of including in the messages of the session establishment protocol information relating to rights of a ground station over a craft ((column 2, lines 50-60).
Regarding claim 12, Les discloses the system as claimed in claim 11, in which said rights comprise rights to control the movement of the craft and rights to control the camera of the craft (column 2, lines 50-60).
Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”), in view of Patent 9477226 B2-Olson et al (Hereinafter referred to as “Olson”)
Regarding claim 14, Les and Omer discloses the set as claimed in claim 13, 
Les and Omer fail to disclose at least one second ground station, one second bidirectional link between craft and ground station, at least partly implementing a cellular communication network and second means for managing the second bidirectional link between the second ground station and the craft.
However, in the same field of endeavor, Olson discloses at least one second ground station (column 4, lines 5-10, one or more base stations), one second bidirectional link between craft and ground station (column 5, lines 40, wherein communication links), at least partly implementing a cellular communication network and second means for managing the second bidirectional link between the second ground station and the craft (column 4, lines 5-10, cellular network).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the system disclosed by Les, Omer to disclose at least one second ground station, one second bidirectional link between craft and ground station, at least partly implementing a cellular communication network and second means for managing the second bidirectional link between the second ground station and the craft as taught by Olson to result in a more responsive control (Olsen)
Regarding claim 15, Les discloses the set as claimed in claim 14, in which the first and second bidirectional link management means are capable of conveying information on respective rights of the two ground stations with respect to said craft ((column 2, lines 50-60).
Regarding claim 16, Les discloses the set as claimed in claim 14, in which the first and second bidirectional link management means are capable of routing critical instructions from the ground to the craft via the first bidirectional link or the second bidirectional link as a function of a type of criticality, namely temporal criticality or routing criticality (column 2, lines 50-60)
Allowable Subject Matter
Claim 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487